Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 30, 2021 has been entered. 

Claims 1-12 and 14-16 are pending and being acted upon in this Office Action. 

Priority
Applicant’ claim priority to provisional application 62/377,358, filed August 19, 2016, is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 18, 2021 has been considered by the examiner and an initialed copy of the IDS is included with this Office Action.  

Drawings
The drawings filed on February 15, 2019 are acceptable.

Rejection Withdrawn 
	The rejection of claims 1, 2, 4-6 and 14 under 35 U.S.C. 103 as being unpatentable over US20140377266 (Spies hereafter, published Dee 25, 2014: PTO 892) in view 

	The rejection of claims 3 and 7-12 under 35 U.S.C. 103 as being unpatentable over US20140377266 (Spies hereafter, published Dec 25, 2014; PTO 892) in view of W02009077483 publication (Svensson hereafter, June 25, 2009; PTO 892) as applied to claims 1, 2, 4-6 and 14 mentioned above and further in view of Allez et al (Gastroenterology 146(5), suppl I, pp. 8587 (abstract only) and WO2011014255 (Kaye hereafter, published February 2011; PTO 892) is withdrawn in view of the claims amendment.  The addition of Allez, and Kaye does not cure the deficiency of Spies and Svensson.  

Conclusion

Claims 1-12 and 14-16 are allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on 9:00 a.m. to 6:30 p.m.  The examiner can also be reached on alternate alternative Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker, can be reached on 572-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644